IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-12-00417-CR

HAMIS ATHOMAN CHANDE,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                             From the 19th District Court
                              McLennan County, Texas
                             Trial Court No. 2012-338-C1


                                          ORDER

       The State has filed a motion for extension of time to file its brief in this appeal.

The basis of the motion is that the appellant, who has been allowed to represent himself

on appeal, has checked out the record from the district clerk, used it to prepare his brief,

and now refuses to return it to the district clerk. This refusal prevents the district

attorney from filing the State’s brief.

       The briefing schedule is stayed. The State’s motion is dismissed as moot.
       Appellant, Hamis Athoman Chande, is hereby ordered to return the full record

in its original condition and arrangement to Karen Matkin, the District Clerk of

McLennan County, at the McLennan County Courthouse, 501 Washington Avenue,

Annex Building, Suite 300, Waco, Texas, within 14 days from the date of this Order. If

Chande fails or refuses to return the record, as ordered, the Court will impose

appropriate sanctions to include a requirement that Chande pay for the preparation of a

duplicate record or dismissal of his appeal for impairing the State’s ability to timely file

a response and under our inherent authority to manage and control our docket.

       Chande’s actions have delayed the presentation of his appeal and it can be

inferred from his efforts to delay the disposition of his appeal that it is being pursued to

delay rather than achieve a just disposition.

       The State’s brief is not due until 30 days after the record has been returned as

ordered herein and this Court is notified by Chande that the record has been received

by the district clerk.

       It is so ordered.



                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed January 30, 2014




Chande v. State                                                                       Page 2